Citation Nr: 0607835	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-10 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD, including paranoid schizophrenia.  

3.  Entitlement to service connection for alcoholism.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Johnson, Counsel
INTRODUCTION

The veteran served honorably on active duty from September 
1975 to June 17, 1981.  He also served from June 18, 1981, to 
December 1987, under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO).  

The Board notes that the veteran was scheduled for a hearing 
before the Board in Washington, D.C. in July 2003; however, 
he failed to report to the hearing without explanation and 
has not requested that the hearing be rescheduled.  
Therefore, his request for a hearing before the Board is 
considered withdrawn.  

The Board also notes that in January 2005, the veteran was 
provided a Statement of the Case on the issue of whether the 
character of the veteran's discharge from his June 18, 1981, 
to December 1987 term of service constituted a bar to VA 
benefits.  In a cover letter sent with the Statement of the 
Case, he was informed of the requirement that he submit a 
substantive appeal in response to the Statement of the Case 
to perfect his appeal with respect to this new issue.  The 
issue was not thereafter addressed in any written 
communication from the veteran and his representative.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
matter.


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  A chronic psychiatric disability, including paranoid 
schizophrenia, was not present within one year of the 
veteran's discharge from a qualifying period of service, and 
any current chronic psychiatric disability is not 
etiologically related to service.  

3.  The veteran's alcoholism is not the result of service-
connected disability.  


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).  

2.  A chronic psychiatric disability, including paranoid 
schizophrenia, was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3.  Service connection for primary alcoholism is precluded as 
a matter of law.  38 U.S.C.A. §§ 105(a), 1131 (West 2002); 38 
C.F.R. §§ 3.1(m), 3.301 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 119.  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall  .  .  . take due account of the 
rule of prejudicial error")."  Id. at 121.  

In the present case, the veteran was provided with the notice 
required by the VCAA by correspondence dated in April 2004, 
subsequent to the initial adjudication of the claims.  
Although the originating agency did not specifically request 
him to submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

Moreover, all available evidence pertaining to the veteran's 
claims for service connection has been obtained.  In 
particular, the veteran's service personnel and medical 
records as well as post service treatment records have been 
obtained and associated with the claims folder.  In addition, 
he has been provided several VA examinations in connection 
with his claims.  Neither the veteran nor his representative 
has identified any outstanding, available evidence that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.


II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

In addition, a psychosis may be presumed to have been 
incurred or aggravated in service if it was manifested to a 
compensable (10 percent) degree within one year of the 
claimant's separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

III.  Analysis

The veteran contends that service connection for PTSD is 
warranted, based on non-combat stressors associated with his 
active duty service.  In addition, the veteran claims that 
service connection for schizophrenia and alcohol abuse is 
warranted 

The Board notes that service medical records show that the 
veteran was seen in September 1978 complaining of chest pain 
and hyperventilation.  The diagnostic impression was anxiety 
reaction.  Service medical records are otherwise negative for 
evidence of any psychiatric disorder.  

Private treatment records dated from 1992 to 1993 reflect 
treatment for PTSD.  An April 1994 Social Security 
Administration (SSA) determination indicates that the 
veteran's was disabled due to PTSD and alcohol dependence.  
None of these records adequately identify the elements 
supporting the PTSD diagnosis.  There is no clear explanation 
of why the veteran meets the criteria for a diagnosis of PTSD 
under the DSM-IV, nor do they indicate whether the PTSD is 
due to any corroborated in-service stressor.  

On the other hand, the veteran was afforded VA examinations 
in February 2005 and April 2005 for the specific purpose of 
determining whether he has PTSD related to his military 
service

On VA examination in February 2005, the veteran related that 
he was hit by a truck in 1982 while on active duty in 
Germany.  He denied experiencing any other service-related 
traumatic events.  The veteran complained of difficulty 
sleeping; nightmares about the truck accident; anxiety, and 
panic attacks.  He reported irritability, depression, and 
extreme worry.  The veteran indicated that he drank a 
"little bit" in the past but that was about the extent of 
his problem.  The examiner deferred rendering an Axis I 
diagnosis but stated that the veteran clearly appeared to 
have chronic schizophrenia and polysubstance abuse and that 
it was unclear how much PTSD there was.  It was recommended 
that psychological testing be conducted.  

On VA examination in April 2005, psychological test results 
suggested a marked tendency to over report symptoms across 
the spectrum of psychopathology.  The diagnoses were 
polysubstance abuse and chronic schizophrenia.  The examiner 
commented that the veteran did not meet the criteria for PTSD 
as no link was observed between his reported trauma and the 
kinds of symptoms reported over the years.  The examiner 
stated that the veteran's primary problem was his 
polysubstance abuse, particularly alcohol, which began early 
in his military career, before the reported truck accident.  
The examiner added that the veteran's diagnosis of 
schizophrenia was not given until after his service 
discharge.  The examiner saw no evidence of schizophrenic 
symptoms during the examination but it was possible that the 
symptoms were in remission.  Moreover, the examiner indicated 
that alcohol abuse was not etiologically related to 
schizophrenia since the alcohol abuse predated any diagnosis 
of schizophrenia.  

As noted above, the February 2005 VA examiner did not 
diagnose PTSD.  The April 2005 VA examiner stated that the 
veteran did not meet the criteria for PTSD.  In addition to 
examining the veteran, the examiners reviewed the veteran's 
claims folders.  Both examination reports contain the most 
comprehensive and probative evidence concerning whether the 
veteran has PTSD.  Therefore, the Board concludes that the 
preponderance of the evidence establishes that the veteran 
does not have PTSD.  

Although some post-service medical records show a diagnosis 
of schizophrenia, there is no medical evidence of a 
schizophrenia until many years after the veteran's discharge 
from his qualifying periods of service or of a nexus between 
the veteran's current schizophrenia and his military service.  
In essence, the evidence of a nexus between any current 
schizophrenia and the veteran's military service is limited 
to the veteran's own statements.  This is not competent 
evidence of the alleged nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, service connection is not in order for PTSD or 
any other acquired psychiatric disorder.  In reaching this 
decision, the Board has considered the benefit-of-the-doubt 
doctrine, but has determined that it is not applicable to 
this claim because the preponderance of the evidence is 
against the claim.  


Alcohol Abuse

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105(a), 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(a) (2003); see, in general, Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  

The veteran's claim for service connection for alcohol abuse 
was filed in September 2001.  Service connection is not in 
effect for any disability so there is no basis for granting 
service connection for alcohol abuse on a secondary basis.  
The law very clearly states that service connection cannot be 
established on a direct basis for a disease or injury that 
results from a claimant's abuse of alcohol or drugs if, as 
here, the claim was filed after October 31, 1990.  
Accordingly, this claim will be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994) (where the law and not the evidence is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law).  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a psychiatric 
disability other than PTSD, including paranoid schizophrenia, 
is denied.  

Entitlement to service connection for alcoholism is denied.  




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


